SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). PETRÓLEO BRASILEIRO S.A. - PETROBRAS Public Company MATERIAL FACT Petrobras’ Proven Reserves in 2012 Rio de Janeiro, January 10 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces its proved oil and natural gas reserves, assessed at the end of 2012 according to the criteria of the National Petroleum, Natural Gas and Biofuels Agency – ANP, Society of Petroleum Engineers – SPE and Securities and Exchange Commission – SEC. Petrobras’ Proven Reserves in 2012 According to ANP/SPE criteria: On December 31 st , 2012 proved oil and natural gas reserves reached 16.440 billion barrels of oil equivalent (boe), an increase of 0.2% from last year, distributed as shown: Proven Reserves – SPE Volume (billion boe) % Brazil 15.729 96 International 0.711 4 Total In 2012, 0.914 billion boe were appropriated to Proven Reserves, while 885 million boe were produced, resulting in an increase of 0.028 billion boe compared to 2011 reserves (16.412 billion boe). The increase in Petrobras’ reserves stems from the incorporation of new areas discovered in Brazil and in the Gulf of Mexico and the management of reservoirs in fields in Brazil and abroad. Proven Reserves Breakdown - SPE Volume (billion boe) A) Proven Reserves in December / 2011 16.412 B) Cumulative Production in 2012 (0.885) C) Appropriation of Proven Reserves in 2012 0.914 D) Annual Variation (B + C) 0.028 E) Proven Reserves in December /2012 (A + D) According to SPE criteria, for each barrel of oil equivalent extracted in 2012, 1.03 barrels of oil equivalent were appropriated, resulting in a reserve replacement ratio of 103.3%. The Reserves-to-Production Ratio (R/P) was 18.6 years. According to SEC criteria: On December 31 st , 2012 proven reserves reached 12.884 billion boe, representing an increase of 0.1% from the previous year, distributed as shown: Proven Reserves - SEC Volume (billion boe) % Brazil 12.263 95 International 0.621 5 Total In 2012, 0.896 billion boe were appropriated to Proven Reserves and 884 million boe were produced, resulting in an increase of 0.011 billion boe compared to 2011 reserves (12.873 billion boe). Proven Reserves Breakdown – SEC Volume (billion boe) A) Proven Reserves in December / 2011 12.873 B) Cumulative Production in 2012 (0.884) C) Appropriation of Proven Reserves in 2012 0.896 D) Annual Variation (B + C) 0.012 E) Proven Reserves in December / 2012 (A + D) According to SEC criteria, for each barrel of oil equivalent extracted in 2012, 1.01 barrels of oil equivalent were appropriated, resulting in a reserve replacement ratio of 101%. The Reserves-to-Production Ratio (R/P) was 14.6 years. In addition to the volumes mentioned above, Petrobras has the right to produce up to 5 billion boe, acquired in with the Transfer of Rights Agreement, in pre-salt areas, which are not booked as proven reserves. Proven Reserves in Brazil According to ANP/SPE criteria: On December 31 st , 2012 proved oil and natural gas reserves in fields under Petrobras’ concession in Brazil, according to ANP/SEC criteria, reached billion boe , representing an increase of 0.1% from 2011. Proven Reserves – SPE Volume % Oil + Condensate (billion bbl) 13.284 84 Natural Gas (billion m
